DETAILED ACTION

The amendment filed on April 19, 2021 has been entered. Upon careful,  reconsideration, the indicated allowability of claims 6, 8, 9, 11, 14, 15, 17-19, 21, 22, and 24 has been withdrawn in view of previously applied prior art to Nehls. Any inconvenience caused by this action is regretted. Because the reconsideration and application of this grounds of rejection was not necessitated by applicant’s amendment, this Office action is being made nonfinal.

Information Disclosure Statement
The information disclosure statement filed on April 19, 2021 has been received and the references listed thereon have been considered.

Claim Objections
Claims 6, 8, 9, 11, and 12 are objected to because of the following informalities:
In claim 6, line 10, a comma “,” is missing after the recitation “within the hook receptacle”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6, 8, 9, 11-16, and 19 stand rejected under 35 U.S.C. 103 as being unpatentable over Nehls, pn 3,773,375.
Regarding claim 6 and the claims dependent therefrom, Nehls discloses an apparatus with almost every structural limitation of the claimed invention (except for the limitations shown in italics and grayed-out) including:
an elongated structure (e.g., 22 of 11);
an attachment member detachably engaged with a first end of the elongated structure, the attachment member comprising:
a blade (e.g., 12);
an attachment component (e.g., 26 of 10) rigidly coupled to the blade, the attachment component comprising:
a hook receptacle (e.g., the opening 31 in the subject occurrence of 26) defined in part by an arc-shaped component (e.g., the leftmost portion of the subject occurrence of 26 as viewed in Fig. 2) extending from an end of the hook receptacle, an outer peripheral edge of the arc-shaped component is between 9.85 mm and 10.25 mm from a center point located within the hook receptacle the hook receptacle has a length between 11.6 mm and 12.0 mm along a first axis and between 12.0 mm and 12.4 mm along a second axis perpendicular to the first axis; and; and
a plurality of teeth receptacles (e.g., the spaces between the occurrences of 29 of the subject occurrence of 26), wherein:

side edges of each of the plurality of teeth receptacles are aligned with the center point (e.g., as disclosed) and the side edges of a given teeth receptacle are 15 arc degrees apart with respect to the center point;
[claim 8] neighboring side edges of neighboring teeth receptacles are 15 arc degrees apart with respect to the center point;
[claim 9] the plurality of teeth receptacles comprise five teeth receptacles (e.g., see Fig. 2);
[claim 11] the attachment portion comprising a handle (e.g., 22 of 10), wherein the blade and the attachment component are rigidly coupled to opposing ends of the handle.
Regarding claim 17 and the claims dependent therefrom, Nehls discloses an apparatus with almost every structural limitation of the claimed invention on which every step of the claimed method is performed (except for the limitations shown in italics and grayed-out) including:
a method of using a hot stick attachment comprising:
engaging a first hot stick (e.g., 11) with a hot stick attachment (e.g., 10), the first hot stick comprising a first attachment interface (e.g., 26 of 11), the hot stick attachment comprising:
an operative component (e.g., 12);

a hook receptacle (e.g., 31 of 26 of 10) configured to receive the first attachment interface of the first hot stick, the hook receptacle is defined in part by an arc-shaped component (e.g., the leftmost portion of the subject occurrence of 26 as viewed in Fig. 2) extending from an end of the hook receptacle, an outer peripheral edge of the arc-shaped component is between 9.85 mm and 10.25 mm from a center point located within the hook receptacle, the hook receptacle has a length between 11.6 mm and 12.0 mm along a first axis and between 12.0 mm and 12.4 mm along a second axis perpendicular to the first axis;
a plurality of teeth receptacles (e.g., the spaces between the occurrences of 29 of the subject occurrence of 26 of 10), wherein:
the plurality of teeth receptacles are arranged in an arc around the hook receptacle (e.g., see Fig. 2); and
side edges of each of the plurality of teeth receptacles are aligned with the center point (e.g., as disclosed) and the side edges of a given teeth receptacle are 15 arc degrees apart with respect to the center point;
disengaging the hot stick attachment from the first hot stick;
engaging the hot stick attachment with a second hot stick comprising a second attachment interface that engages with the plurality of teeth receptacles;
Regarding claim 18 and the claims dependent therefrom, Nehls discloses an apparatus with almost every structural limitation of the claimed invention on which every step of the claimed method is performed (except for the limitations shown in italics and grayed-out) including:
a method of using a hot stick attachment comprising:
engaging a first hot stick (e.g., 11) with a hot stick attachment (e.g., 10), the first hot stick comprising a first attachment interface (e.g., 26 of 11), the hot stick attachment comprising:
an operative component (e.g., 12);
an attachment component (e.g., 26 of 10) rigidly coupled to the operative component, the attachment component comprising:
a hook receptacle (e.g., 31 of 26 of 10) configured to receive the first attachment interface of the first hot stick, the hook receptacle is defined in part by an arc-shaped component (e.g., the leftmost portion of the subject occurrence of 26 as viewed in Fig. 2) extending from an end of the hook receptacle, an outer peripheral edge of the arc-shaped component is between 9.85 mm and 10.25 mm from a center point located within the hook receptacle, the hook receptacle has a length of 11.8 mm along a first axis and 12.2 mm along a second axis perpendicular to the first axis;
a plurality of teeth receptacles (e.g., the spaces between the occurrences of 29 of the subject occurrence of 26 of 10), wherein:

side edges of each of the plurality of teeth receptacles are aligned with the center point (e.g., as disclosed) and the side edges of a given teeth receptacle are 15 arc degrees apart with respect to the center point;
disengaging the hot stick attachment from the first hot stick;
engaging the hot stick attachment with a second hot stick comprising a second attachment interface that engages with the plurality of teeth receptacles;
[claim 14 (from 17), claim 21 (from 18)] the first attachment interface of the first hot stick is a shotgun-type interface and the second attachment interface of the second hot stick is a universal-type attachment interface;
[claim 15 (from 17), claim 22 (from 18)] the method further comprising:
disengaging the hot stick attachment from the second hot stick;
engaging the hot stick attachment with a third hot stick comprising a third attachment interface that engages with the plurality of teeth receptacles, the second attachment interface of the second hot stick is a universal-type interface and the third attachment interface of the third hot stick is a universal-type attachment interface;
[claim 19 (from 17), claim 24 (from 18)] the plurality of teeth receptacles comprise five teeth receptacles (e.g., as shown in Fig. 2).
In the alternative, if it is argued that the Nehls does not explicitly disclose that the side edges of the plurality of teeth receptacles are radially aligned with the center point, it is respectfully submitted that such a modification amounts to a mere change in 
Thus, regarding claims 6, 8, 9, 11-16, and 19, Nehls lacks only the specific recited dimensions as follows:
(a)	the specific radius of the arc shaped component of the attachment member as follows:
[from claim 6] an outer peripheral edge of the arc-shaped component is between 9.85 mm and 10.25 mm from a center point located within the hook receptacle;
the hook receptacle has a length between 11.6 mm and 12.0 mm along a first axis and between 12.0 mm and 12.4 mm along a second axis perpendicular to the first axis;
[from claim 17] an outer peripheral edge of the arc-shaped component is between 9.85 mm and 10.25 mm from a center point located within the hook receptacle;
the hook receptacle has a length between 11.6 mm and 12.0 mm along a first axis and between 12.0 mm and 12.4 mm along a second axis perpendicular to the first axis;
[from claim 18] an outer peripheral edge of the arc-shaped component is between 9.85 mm and 10.25 mm from a center point located within the hook receptacle;
; and
(b)	the specific angle between the side edges of the teeth receptacles as follows:
[from claim 6] the side edges of a given teeth receptacle are 15 arc degrees apart with respect to the center point;
[claim 8] neighboring side edges of neighboring teeth receptacles are 15 arc degrees apart with respect to the center point;
[from claim 17; from claim 18] the side edges of a given teeth receptacle are 15 arc degrees apart with respect to the center point.
Nehls is silent as to these specific dimensions.
However, regarding (a) and (b), it is respectfully submitted that these dimensions pertain to the various sizes and spacings of the elements of the well-known and commonly used rotatable connecting structure of Nehls; specifically, they pertain to the outer radius of the component 26, the tooth size, the tooth location, and the tooth spacing. Such connecting components are available in substantially an infinite number of sizes and spacings based on usual, routine or common manufacturing considerations such as the size of the device being made, the size/weight of the device being supported by the component, the number of rotational positions desired, the necessary tooth size required to withstand the projected operation and use of the component, and various other routine concerns regarding manufacturing and use thereof. Therefore, it would have been an obvious matter of design choice to a person of ordinary skill in the art to make the subject features having any size and spacing including the specific 
Further, regarding claims 13 and 15, Nehls lacks additional hot sticks to which the hot stick attachment is attached. However, extensions such as that (e.g., 11) of Nehls are available or manufactured in a wide variety of lengths, diameters and other configurations (such as bent, curved, etc.) for various well known reasons including to perform the disclosed function(s) on well-known considerations including different structures, different environments or other different circumstances. It would have been obvious to one having ordinary skill in the art to provide additional extensions including at least second and third additional extensions for selective attachment to the disclosed attachment component based so that a user can use the extension that is most suitable to a given task.

Allowable Subject Matter
Claims 1-5 are allowable over the prior art of record.
Claims 12, 16, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed November 17, 2020 have been fully considered but they are not persuasive with respect to the claims rejected over prior art above. In addition to the position taken in the previous Office action, the Examiner’s position .
Therefore, for at least the reason(s) described above, it is respectfully submitted that the claims must be rejected over the applied prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        

cfd
August 22, 2021